Citation Nr: 1805593	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  15-06 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the Army from April 1985 March 1989. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
In October 2017, the Veteran testified at a videoconference hearing before the undersigned. A transcript of the hearing is of record.


FINDING OF FACT

A VA psychiatrist confirmed that the Veteran's claimed in-service stressors were adequate to support a diagnosis of PTSD, and one of those stressors is related to the Veteran's fear of hostile military activity and is consistent with the place, type, and circumstances of his service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he developed PTSD as a result of traumatic experiences during his service as a chaplain's assistant in Korea in 1988. In particular, the Veteran testified that on one occasion a North Korean mortar or land mine detonated within a few yards of his tent at Warrior Base II, near the edge of the Demilitarized Zone (DMZ), and that on another occasion he and his chaplain were rushed by North Korean personnel when his chaplain approached too near to the North Korea/South Korea line in the Joint Security Area of the DMZ.

Service connection may be established for any disability resulting from a disease or injury incurred in or aggravated by service, or for any disease diagnosed after discharge when the evidence establishes that the disability itself was incurred in service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a), (d).

Generally, in order to prove service connection, there must be competent, credible evidence of 1) a current disability, 2) in-service incurrence or aggravation of an injury or disease, and 3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

A Veteran's lay testimony alone may establish the occurrence of a claimed in-service stressor if: (1) the claimed stressor is related to his fear of hostile military or terrorist activity; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, and (3) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service. See 38 C.F.R. § 3.304(f)(3).

In a May 2015 VA examination, a VA psychiatrist found that the two in-service events noted above, which the Veteran described to the psychiatrist, met the DSM-5 PTSD stressor criteria. Among other symptoms, the psychiatrist noted that the Veteran experiences recurrent, involuntary, and intrusive distressing memories of these events; persistent, distorted cognitions about the cause or consequences of the events that lead him to blame himself or others; and irritable behavior and angry outbursts with little or no provocation. The psychiatrist diagnosed the Veteran with PTSD, and concluded that both the Veteran's stressors were related to hostile military or terrorist activity. The Board agrees.

In addition, the Board finds that the detonation of a North Korean mortar or landmine near the DMZ, and being rushed by North Korean personnel in the same location are consistent with the place, type, and circumstances of the Veteran's service as a chaplain's assistant in Korea in 1988.

In light of the findings of the May 2015 VA examination and the Veteran's description of his in-service stressors, the Board finds that the preponderance of the evidence indicates that his currently diagnosed PTSD is related to a fear of hostile military activity caused by a North Korean mortar or landmine detonating near his tent and North Korean personnel rushing him in the DMZ. As a result, entitlement to service connection for PTSD is warranted under 38 C.F.R. § 3.304(f)(3). 


ORDER

Service connection for PTSD is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


